DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/28/2022, in which claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 was amended, claims 2, 5, 9, 12, 16, and 19 was canceled,  and claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 was presented for examination.
3.	Claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of claim recites the RDBMS evolves a default cost profile into a plurality of different cost profiles represented by a multi-dimensional matrix that has one or more dimensions using fixed or dynamic evolution, each of the plurality of different cost profiles capturing one or more cost parameters for the workload and each of the dimensions of the multi-dimensional matrix representing one of the cost parameters; the RDBMS dynamically determines which of the plurality of different cost profiles represented by the multi-dimensional matrix is an optimal cost profile for the workload by mapping the plurality of different cost profiles to the workload; and the RDBMS selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload.
	The limitation of determines which of the plurality of different cost profiles represented by the multi-dimensional matrix is an optimal cost profile for the workload by mapping the plurality of different cost profiles to the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually identify which of the cost profile associated with each workload has the minimum value. Similarly, the limitation of selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “selecting” and “performing” in the context of this claim encompasses the user manually selecting the cost profile value consider favorable and mentally compare and determine the outcome of the request. The limitation of accepts a workload comprised of one or more queries against a relational database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “accepting” in the context of this claim encompasses the user manually determine number of request and how the request will via in certain environment.
The limitation of the RDBMS evolves a default cost profile into a plurality of different cost profiles represented by a multi-dimensional matrix that has one or more dimensions using fixed or dynamic evolution, each of the dimensions of the multi-dimensional matrix representing one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “representing” in the context of this claim encompasses the user manually  organizing the collect cost profile variable of each workload into a matrix  representation. The limitation of each of the plurality of different cost profiles capturing one or more cost parameters for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “capturing” in the context of this claim encompasses the user manually recording the amount of time it will take to execute certain request based on the condition involve. The limitation of each of the dimensions of the multi-dimensional matrix representing one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “representing” in the context of this claim encompasses the user manually  organizing the collect cost profile variable of each workload into a matrix  representation.
	 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer system to perform both the determining and selecting steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 recites “wherein the RDBMS evolves the default cost profile into the plurality of different cost profiles using fixed evolution, by generating one or more of the plurality of different cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters”.
The limitation of generating one or more of the plurality of different cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “generating” in the context of this claim encompasses the user manually adding a value to cost value within certain range.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim 4 recites “wherein the RDBMS evolves the default cost profile into the plurality of cost profiles using dynamic evolution, by generating one or more of the plurality of different cost profiles that re-measure a value of one of the cost parameters”.
The limitation of generating one or more of the plurality of different cost profiles that re-measure a value of one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, typically cover mathematical calculation but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being mathematical calculation. For example, but for the “by a computer system” language, “re-measuring” in the context of this claim encompasses the computer system repeating the calculation process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 6 recites “wherein the plurality of different cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload”.
The limitation of plurality of different cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “mapping” in the context of this claim encompasses the user manually tagging cost profile and linking the value of cost profile to the workload based on the associated tag. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 7 recites “wherein the plurality of different cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload”.
The limitation of plurality of different cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “mapping” in the context of this claim encompasses the user manually tagging cost profile and linking the value of cost profile to the workload based on the associated tag. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
	Regarding claims 8, 10 – 11, 13 – 15, 17 – 18, and 20 - 21, the claims are essentially the same or at least similar recitation as claims 1, 3 – 4, and 6 - 7 except that they set forth the claimed invention as a method and computer program product rather
than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1, 3 – 4, and 6 - 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3 – 4, 6  -  8,  10 – 11, 13 – 15, 17 – 18, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2013/0226903 A1), in view of Ciaramita et al (US 2011/0295840 A1), and further in view of Ramesh et al (US 2008/0120273 A1).
As per claim 1, Wu et al (US 2013/0226903 A1) discloses,
A computer-implemented apparatus, comprising: a computer system and a relational database management system (RDBMS) executed by the  computer system (para.[0005]; “a database server hosting a relational database”).
wherein: the RDBMS accepts a workload comprised of one or more queries against a relational database (para.[0008]; “query execution time in a database system”). 
the RDBMS evolves a default cost profile into a plurality of different cost profiles (para.[0031]; “the CPU and input/output (I/O) cost units, to which the query optimizer 200 assigned some default values, so that they reflect the underlying hardware and database system (including the database server 250) in terms of actual execution time”). 
each of the plurality of different cost profiles capturing one or more cost parameters for the workload (para.[0035]; “profiling input/output (I/O) cost units and CPU cost units” and para.[0037]; “input/output (I/O) cost units and the CPU cost units are profiled using one or more of the profiling queries”).
	Wu does not specifically disclose different cost profiles represented by a multi-dimensional matrix that has one or more dimensions using fixed or dynamic evolution, each of the dimensions of the multi-dimensional matrix representing one of the cost parameters.
	However, Ciaramita et al (US 2011/0295840 A1) in analogous art discloses,
different cost profiles represented by a multi-dimensional matrix that has one or more dimensions using fixed or dynamic evolution (para.[0011]; “determining a probability that the query term pair co-occurs; determining a transition cost based on the probability; and storing the transition cost in a cost-matrix” and para.[0098]; “one or more of the cost matrices may be used, for example, the cost of a particular transformation may be averaged”). 
and each of the dimensions of the multi-dimensional matrix representing one of the cost parameters (para.[0011]; “transition costs may also include creating multiple cost-matrices, each cost matrix including the transition cost normalized based on a different normalization factor”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate query cost matrix of the system of Ciaramita into prediction of query execution time of the system of Wu to provide relevant information through improve query suggestion, thereby improve user experience during interaction with the system.
Neither Wu nor Ciaramita specifically disclose the RDBMS dynamically determines which of the plurality of different cost profiles represented by the multi-dimensional matrix is an optimal cost profile for the workload by mapping the plurality of different cost profiles to the workload, and the RDBMS selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload.
	However, Ramesh et al (US 2008/0120273 A1) in an analogous art discloses,
the RDBMS dynamically determines which of the plurality of different cost profiles represented by the multi-dimensional matrix is an optimal cost profile for the workload by mapping the plurality of different cost profiles to the workload (para.[0044]; “the cost information and the workload profile information are considered at the same time to produce cost information for the physical plans”).
and the RDBMS selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload (para.[0044]; “The lowest cost physical plan is then selected to execute (block 440) resulting in a selected plan 445. The request is then executed following the plan (block 455), producing results”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu and query cost matrix of the system of Ciaramita to identify necessary operator that minimize the amount of time required for query execution and provide avenue for determining resources and condition for improving query execution time.

As per claim 3, the rejection of claim 1 is incorporated and further Wu et al (US 2013/0226903 A1) discloses,
wherein the RDBMS evolves the default cost profile into the plurality of different cost profiles using fixed evolution, by generating one or more of the plurality of different cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters (para.[0035]; “profiling input/output (I/O) cost units and CPU cost units” and para.[0037]; “input/output (I/O) cost units and the CPU cost units are profiled using one or more of the profiling queries”).  

As per claim 4, the rejection of claim 1 is incorporated and further Wu et al (US 2013/0226903 A1) discloses,
wherein the RDBMS evolves the default cost profile into the plurality of different cost profiles using dynamic evolution, by generating one or more of the plurality of different cost profiles that re-measure a value of one of the cost parameters (para.[0050]; “cost of each operator estimated by PostgreSQL's optimizer can be expressed in terms of a vector of five parameters”).  

As per claim 6, the rejection of claim 1 is incorporated and further Ramesh et al (US 2008/0120273 A1) discloses,
wherein the plurality of different cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload (para.[0006]; “selecting one of the plurality of physical plans to execute the query using the cost information and workload profile information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify cost of resources information that could be used to execute the query, thereby enable to the system to identify necessary operator that can improve system’s performance.

As per claim 7, the rejection of claim 1 is incorporated and further Ramesh et al (US 2008/0120273 A1) discloses,
wherein the plurality of different cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi-dimensional matrix to identify the optimal cost profile for the workload (para.[0043]; “workload profile information occurs after the physical plan costing is done …. cost information for the physical plans 435 may be annotated with information required for workload profiling, such as memory usage, CPU usage, priority”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify cost of resources information that could be used to execute the query, thereby enable to the system to identify necessary operator that can improve system’s performance.

Claims 8, 10 – 11, and 13 - 14 are apparatus claim corresponding to method claim 1 and 3 – 4, and 6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 – 4, and 6 – 7 respectively above.

Claims 15, 17 – 18, and 20 - 21 are computer program product claim corresponding to method claim 1 and 3 – 4, and 6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 – 4, and 6 – 7 respectively above.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


5/6/2022